Case 2:19-cv-00246-JRG Document 233 Filed 12/02/20 Page 1 of 9 PageID #: 11116




                       UNITED STATES DISTRICT COURT
                     IN THE EASTERN DISTRICT OF TEXAS
                            MARSHALL DIVISION



OPTIMUM IMAGING TECHNOLOGIES LLC,

                  Plaintiff,
                                          C.A. No. 2:19-cv-00246-JRG
      v.
                                          JURY TRIAL DEMANDED
CANON INC.,

                  Defendant.



   DEFENDANT CANON INC.’S REPLY IN SUPPORT OF ITS MOTION TO STRIKE
  THE SUPPLEMENTAL EXPERT REPORT OF DR. MICHAEL C. BROGIOLI, PH.D.
Case 2:19-cv-00246-JRG Document 233 Filed 12/02/20 Page 2 of 9 PageID #: 11117




                                                 TABLE OF CONTENTS

I.     The Docket Control Order Does Not Allow for New Opinions Based on Pre-
       Existing Information ........................................................................................................... 1
II.    The Fact That Depositions of Canon’s Technical Witnesses Have Not Occurred Is
       OIT’s Own Fault and Does Not Justify Dr. Brogioli’s New Representativeness
       Opinions .............................................................................................................................. 2
III.   OIT’s Lackadaisical Handling of the Representative Products Issue Undercuts Its
       Claim of Importance ........................................................................................................... 3
IV.    The Prejudice to Canon Is of OIT’s Making, Not Canon’s ................................................ 4
V.     The Recent Postponement of Trial Is Not an Excuse to Re-Do Deficient Aspects
       of the Opening Brogioli Report .......................................................................................... 5




                                                                    -i-
Case 2:19-cv-00246-JRG Document 233 Filed 12/02/20 Page 3 of 9 PageID #: 11118




                                 TABLE OF AUTHORITIES



Cases

Phenix Longhorn, LLC v. Wistron Corp.,
       No. 2:17-cv-00711-RWS, 2019 WL 6873029 (E.D. Tex. Aug. 16, 2019) ......................... 3

Uniloc USA, Inc. v. Samsung Elecs. Am., Inc.,
       No. 2:17-CV-00651-JRG, 2019 WL 2267212 (E.D. Tex. May 28, 2019) ......................... 1




                                                -ii-
Case 2:19-cv-00246-JRG Document 233 Filed 12/02/20 Page 4 of 9 PageID #: 11119




       Defendant Canon Inc. (“Canon”) hereby replies in support of its motion (D.I. 166) to

strike the supplemental expert report of Dr. Brogioli (“Supplemental Brogioli Report”) served by

Plaintiff Optimum Imaging Technologies LLC (“OIT”) on November 2, 2020.

I.     THE DOCKET CONTROL ORDER DOES NOT ALLOW FOR NEW OPINIONS
       BASED ON PRE-EXISTING INFORMATION

       OIT argues that the Supplemental Brogioli Report is “timely” under the docket control

order and therefore must be proper.1 But the November 2, 2020 deadline for supplemental

expert reports did not give the parties leave to re-do deficient aspects of their previous expert

reports so long as they did it by that date. That is exactly what the Supplemental Brogioli Report

is—a re-do of the deficient representative products analysis included in the opening expert report

that Dr. Brogioli submitted on September 28, 2020 (“Opening Brogioli Report”).2

       OIT does not deny that the Supplemental Brogioli Report contains brand new opinions on

representativeness, nor does OIT deny that those new opinions are based entirely on old

information that OIT had before the Opening Brogioli Report was submitted on September 28,

2020. OIT faults Canon for not pointing to any specific pre-existing information on which Dr.

Brogioli bases his new representativeness opinions, see D.I. 217 at 2, but that is a failing on Dr.


1
  OIT incorrectly argues that Uniloc’s four-part test for exclusion does not apply here because
the Supplemental Brogioli Report was “timely” under the docket control order. In Uniloc, the
amended expert report at issue also was “timely,” but that did not stop the court from striking the
report’s improper new opinions. See Uniloc USA, Inc. v. Samsung Elecs. Am., Inc., No. 2:17-
CV-00651-JRG, 2019 WL 2267212, at *1-2 (E.D. Tex. May 28, 2019) (noting that the amended
report was served on March 8, 2019, “[c]onsistent with the Court’s order”).
2
  In an attempt to distract from the real issue, OIT argues that the Supplemental Brogioli Report
addresses a second issue, namely, “the status of discovery in this case and the fact that technical
depositions of Canon and its key engineers have not yet occurred.” D.I. 217 at 3. Dr. Brogioli’s
commentary on the status of discovery is not an opinion that must be disclosed pursuant to Fed.
R. Civ. P. 26(a)(2), nor is the status of discovery something that Dr. Brogioli would be allowed
to testify about at trial. This commentary is gratuitous, self-serving, and does not save the
Supplemental Brogioli Report from being stricken in its entirety. And, as developed in Section II
below, that OIT has not deposed Canon’s Japanese witnesses is a problem of its own making.


                                                 -1-
Case 2:19-cv-00246-JRG Document 233 Filed 12/02/20 Page 5 of 9 PageID #: 11120




Brogioli’s part because he did not identify any information on which he based his new opinions.

See generally D.I. 166-13 (Supplemental Brogioli Report). Regardless, whatever information

Dr. Brogioli based his new opinions on necessarily is information that OIT had before the

Opening Brogioli Report because Canon did not thereafter produce any new technical documents

that could have formed the basis for the new opinions. And, as OIT concedes, no depositions of

any Canon technical witnesses occurred after the Opening Brogioli Report.

II.    THE FACT THAT DEPOSITIONS OF CANON’S TECHNICAL WITNESSES
       HAVE NOT OCCURRED IS OIT’S OWN FAULT AND DOES NOT JUSTIFY
       DR. BROGIOLI’S NEW REPRESENTATIVENESS OPINIONS

       OIT argues that it “has not yet had the opportunity to depose any of Canon’s 30(b)(6)

corporate representatives or 30(b)(1) witnesses regarding technical issues.” D.I. 217 at 1. OIT

had the opportunity to take those depositions before the November 2, 2020 supplementation

deadline and refused to take them. As detailed in Canon’s motion to enforce the docket control

order (D.I. 131), Canon undertook significant efforts to make its Japanese technical witnesses

available for remote depositions in Singapore during the month of October, including obtaining

approval from the Singapore government, scheduling its witnesses for COVID-19 testing, and

making travel and hotel arrangements. See D.I. 131 at 1, 9-10. After initially agreeing to the

remote depositions, OIT reversed course and refused to take any depositions of Canon’s

technical witnesses in October, pressing instead for in-person depositions after Canon’s

witnesses arrive in Marshall for trial—a proposal which the Court already had rejected. See id.

at 1, 4-10; D.I. 166-7 (OIT stating: “We … agree that the parties should work together to

schedule depositions so that they may occur once Canon’s witnesses may travel to Singapore

or any other location for remote depositions.”) (emphasis added). Having had the opportunity

to take whatever technical depositions it felt were necessary before the November 2, 2020

supplementation deadline and having chosen not to take any, OIT should not now be heard to


                                               -2-
Case 2:19-cv-00246-JRG Document 233 Filed 12/02/20 Page 6 of 9 PageID #: 11121




complain about not having had the benefit of those depositions for purposes of expert reports. In

any case, the fact that OIT has not deposed Canon’s technical witnesses in no way justifies the

untimely new representativeness opinions in the Supplemental Brogioli Report, which are not

based on any deposition testimony.3

III.   OIT’S LACKADAISICAL HANDLING OF THE REPRESENTATIVE
       PRODUCTS ISSUE UNDERCUTS ITS CLAIM OF IMPORTANCE

       OIT argues that Dr. Brogioli’s new representativeness opinions go to an important issue

and therefore should not be stricken. But OIT’s lackadaisical handling of the representative

products issue belies its argument. See Phenix Longhorn, LLC v. Wistron Corp., No. 2:17-cv-

00711-RWS, 2019 WL 6873029, at *3 (E.D. Tex. Aug. 16, 2019) (“[T]he Court finds that any

argument as to the importance of Phenix’s proposed amendments is undermined by Phenix’s

lack of diligence.”). The entirety of the parties’ correspondence on the representative products

issue in the two months leading up to opening expert reports is summarized in Canon’s opening

brief and the correspondence itself is attached as exhibits thereto. See D.I. 166 at 2-4; D.I. 166-1

through 166-9. The correspondence shows that Canon promptly responded to every one of

OIT’s proposals, each time asking OIT to provide basic details regarding its proposal so that

Canon could evaluate it. OIT then would go silent for weeks at a time, and eventually come

back to Canon without the requested details. That is not the conduct of someone who truly

believes the representative products issue is important. Likewise, OIT’s failure to have Dr.

Brogioli meaningfully address representativeness in his opening expert report, despite knowing




3
  OIT asserts that the pretrial depositions of Canon’s technical witnesses that it seeks “will
require additional expert report supplementation.” D.I. 217 at 8. Canon will strongly oppose
any attempt by OIT to supplement its expert reports on the eve of trial based on depositions that
OIT had an opportunity to take in October 2020, as allowing OIT to do so would be incredibly
prejudicial to Canon.


                                                -3-
Case 2:19-cv-00246-JRG Document 233 Filed 12/02/20 Page 7 of 9 PageID #: 11122




that this was an unsettled issue, further belies OIT’s claim of importance.

       In an attempt to shift the blame, OIT asserts that “each time” it made a proposal it

requested that Canon make its own representative products proposal. D.I. 217 at 7. The record

shows this is a blatant lie. OIT made no such request when it first floated the idea of a

representative products stipulation on July 28, 2020. See Ex. 166-1. Nor did OIT make such a

request when it made its first proposal on August 4, 2020. See Ex. 166-3 (asking “what Canon’s

thoughts are regarding OIT’s proposal,” but not asking Canon to make its own proposal). Or

when OIT made its next proposal on August 24, 2020. See Ex. 166-5 (asking whether Canon

agrees to OIT’s representativeness proposal and saying OIT “expects that Canon will propose

ways in which it can narrow its portion of the case,” specifically invalidity and Mr. Solomon’s

finances, but not asking Canon to make its own representative products proposal). Moreover, it

was not Canon’s job to guess what OIT’s infringement theories might be and somehow divine

which accused products OIT’s unarticulated theories might apply to.

IV.    THE PREJUDICE TO CANON IS OF OIT’S MAKING, NOT CANON’S

       OIT does not deny any of the ways that Canon would be prejudiced if the Supplemental

Brogioli Report is not stricken, including that Canon has not had an opportunity to question Dr.

Brogioli about his new representativeness opinions, that Canon’s expert has not had an

opportunity to analyze and respond to those new opinions, and that the Supplemental Brogioli

Report was crafted with the hindsight knowledge of how Canon and its expert had attacked Dr.

Brogioli’s original opinions. See D.I. 166 at 11-13.

       OIT nevertheless argues that the foregoing prejudice is of Canon’s “own making” and

faults Canon for not including any mechanism in the docket control order to allow for additional

expert depositions and rebuttal reports following supplemental expert reports. D.I. 217 at 8. The

prejudice here is not the result of Canon’s proposed docket control order—it is the result OIT


                                                -4-
Case 2:19-cv-00246-JRG Document 233 Filed 12/02/20 Page 8 of 9 PageID #: 11123




going beyond the bounds of reasonable supplementation and having Dr. Brogioli offer new

opinions based on old information that OIT had before the September 28, 2020 deadline for

opening expert reports. A proper supplementation would not have required a second round of

expert depositions and rebuttal reports.

       Also on the subject of prejudice, OIT argues that “Canon’s motion is inconsistent with

the reality of the parties ongoing discussions regarding this issue.” D.I. 217 at 9. As Canon

explained to OIT in its November 5, 2020 letter (D.I. 217-5), Canon is willing to stipulate for

purposes of this lawsuit that three products selected by OIT are representative of a good number

of other accused products, but not all other accused products. Dissatisfied with Canon’s

response, OIT broke off discussions during a meet and confer on November 12 and has not made

any attempt to reengage Canon on the representative products issue since. At this point, a

representative products stipulation is far from a foregone conclusion, and even if one is agreed

to, it will be more limited than the representativeness mappings contained in the Supplemental

Brogioli Report. The possibility of a stipulation therefore does not in any way negate the

prejudice to Canon.

V.     THE RECENT POSTPONEMENT OF TRIAL IS NOT AN EXCUSE TO RE-DO
       DEFICIENT ASPECTS OF THE OPENING BROGIOLI REPORT

       Due to the worsening COVID-19 situation, the Court recently continued all jury trials

until the spring of 2021 and postponed the trial in this case to May 10, 2021. See D.I. 188. OIT

seizes upon this as a reason to allow the Supplemental Brogioli Report. However, the Court was

express that the continuance is not to facilitate re-dos like the one that OIT seeks here: “To be

clear, no one should view this, in and of itself, as a window of opportunity to re-open discovery

of otherwise facilitate a ‘re-do’ of cases substantially developed, narrowed, and ready to

proceed.” Id. at 4 n.5.



                                                -5-
Case 2:19-cv-00246-JRG Document 233 Filed 12/02/20 Page 9 of 9 PageID #: 11124




Date: December 2, 2020                       By: /s/ Michael P. Sandonato (by perm. Andrea Fair)
                                             Michael P. Sandonato
                                             Peter D. Shapiro
                                             Daniel A. Apgar
                                             VENABLE LLP
                                             1290 Avenue of the Americas
                                             New York, NY 10104
                                             (212) 218-2100 (telephone)
                                             (212) 218-2200 (facsimile)
                                             MSandonato@Venable.com
                                             PShapiro@Venable.com
                                             DApgar@Venable.com

                                             Wesley Hill (Texas Bar. No. 24032294)
                                             Andrea L. Fair (Texas Bar. No. 24078488)
                                             Ward, Smith & Hill, PLLC
                                             1507 Bill Owens Parkway
                                             Longview, Texas 75604
                                             (903) 757-6400 (main line)
                                             (903) 757-2323 (facsimile)
                                             wh@wsfirm.com
                                             andrea@wsfirm.com

                                             Counsel for Defendant Canon Inc.



                                 CERTIFICATE OF SERVICE

       The undersigned certifies that, on December 2, 2020, I electronically submitted the

foregoing document with the clerk of court for the U.S. District Court, Eastern District of Texas,

using the electronic case filing system of the court. I hereby certify that all counsel of record who

have consented to electronic service are being served with a copy of this document via the

Court’s CM/ECF system per Local Rule CV-5(a)(3).



                                                              /s/ Andrea Fair


                                                 -6-
